Mr. President, I would like, at the outset, to express my delegation's satisfaction and, in particular, my own, at seeing you directing the work of the twenty-ninth session of the General Assembly. I remember with special satisfaction the brotherly relationship we shared at Algiers, in 1967, when I had the pleasure of sitting beside you when you presided over the first ministerial meeting of the developing countries. On that occasion there were countless times when we found that our views converged regarding solutions for the most urgent and acute problems the developing countries were facing. No less numerous were the occasions on which I witnessed the demonstration of your exceptional qualities of leadership. For this reason, I am convinced that you will prove able to impress upon the deliberations of this General Assembly the objectivity, the firmness and the political acumen required by the complexity of the subjects under debate.
3.	I also offer Mr. Leopoldo Benites the thanks of the Brazilian delegation for the able and sound way in which he presided over the twenty-eighth session of the General Assembly. Mr. Benites is not only an asset of this Organization, which he has served for so many years with unchanging dedication, but is also an asset of Latin America and of his valiant country—Ecuador—which has in him a respected spokesman in the service of its most authentic aspirations.
4.	May I be allowed to address a very special word of greeting in our common language to the representatives of the Republic of GuineaBissau, present here today in their full right, to the great rejoicing of us all.
5.	As Minister for External Affairs of Brazil and as a Brazilian, nothing could give me greater satisfaction than to salute the admission to this Organization of a new country of Africa and of Portuguese speech, to which we feel linked therefore by bonds of blood and culture. These links constitute the strongest guarantee for the close and fertile friendship which will certainly unite our two peoples.
6.	Our greetings are also directed to the delegation of Bangladesh. We are sure that there will be many opportunities for us to extend within the scope of the United Nations the friendly relations we already entertain bilaterally.
7.	I also address an equally warm expression of brotherly feelings to the delegation of Grenada, which has added its presence to our regional group.
8.	An honored tradition, which goes back to the first session of the General Assembly, gives Brazil the privilege of opening this great dialog of sovereign nations each year. This tradition I take up today, speaking for the first time as my country's Minister for External Affairs in this forum. I do so with redoubled emotion, for I am conscious that I am addressing the community of nations at a particularly important moment in the history of the Organization and of our participation in it. It is unnecessary to make more explicit the importance of this hour in universal terms. It seems obvious to all that we are at the threshold of a new era which will be one of peace and prosperity or of insecurity and poverty, according to whether we know how to harmonize, in a constructive fashion, the most essential objectives and the most enlightened national interests of each country here represented. Brazil has the benefit of facing the challenge Of this new hour with a Government whose term has just begun and which carries, in its objectives and mode of action, the indisputable stamp of realism and diligence. This allows us to contemplate our action within the Organization against a background that is simultaneously broader in time and more encompassing in tenus of solutions to the problems under consideration.
9.	We have repeatedly and publicly enunciated the principles on which the international conduct of President Ernesto Geisel's administration is based, and we have already given sufficient demonstration that we know how to unite action with words when it comes to turning those principles into reality.
10.	During recent years Brazil has taken broad steps, first in correcting the main distortions that disrupted its economic and social development and, subsequently, in the consolidation of a model of growth that truly attempts to respond to the authentic aspirations of our national community. Thus the country has grown internally and thus also it has grown in terms of its presence, its potentialities and its responsibilities in the international field. While this is happening, we try to avoid the traps of history by not repeating the errors of nations which became great, many times at the expense of others. We want our presence in a wider ranging international scene to be accompanied by the preservation of the primordial ethical values that have been and that continue to be the bases of our foreign policy.
11.	We want our words in the international field to be direct and simple, without ambiguity or subterfuge. We want the Brazilian Government to be able to accomplish the oecumenical vocation of its people, who are open to uninhibited and frank communication. We want to explore the paths of understanding, for we believe, fundamentally, that cooperation is more effective than antagonism and that mutual respect is more creative than ambitions of preponderance.
12.	Our conduct for attaining those objectives is pragmatic and responsible: pragmatic to the extent to which we desire effectiveness and to which we are disposed to seek, wherever Brazilian national interests may move us, areas of convergence and zones of coincidence with the national interests of other peoples; and responsible because we will always act within the framework of ethics and exclusively as a function of objectives clearly identified and accepted by the Brazilian people.
13.	I do not intend to comment on the various items on the agenda of the present session. There will, I am sure, be many occasions on which the Brazilian delegation will speak on those items during the coming weeks. From this rostrum I wish only to underline which are the problems, in our understanding, to the solution of which we must jointly dedicate our most urgent attention.
14.	Immediately the problem of decolonization springs into view. We have on this question a position of absolute clarity: Brazil believes unreservedly that there is no justification for delay or subterfuge in the process of decolonization, both in the American continent itself and over the entire world. Brazil will give its support so that those peoples still subject to forms of colonial domination may achieve, within the shortest possible time, the national independence to which they aspire. We believe that to the extent that the will of the community of sovereign nations in support of acceleration of the decolonization process becomes general, so much greater will be the possibility that decolonization may be achieved peacefully and under conditions that will allow constructive cooperation between the peoples of those countries that were previously held as colonies and the peoples whose Governments had theretofore followed a colonizing policy. In this sense, support given to emancipation is as important as action directed towards the colonizing Governments so that they may detach themselves quickly and with conviction from their policies of colonial domination. In both forms of action the forum of the United Nations has demonstrated its effectiveness, and it is our intention to support it in this role.
15.	Brazil is following this; path, which is not always the easiest one or one which pleases those who cannot distinguish appearance from reality. For the Brazilian Government, the challenge faced by those who want to rid the world of the colonial stigma is the challenge of efficacy. To blame the colonizing past is not what matters; what matter? is rather to help build the future of free nations. This position corresponds to what is deepest in the Brazilian soul. We are prepared to make explicit those sentiments and the aspirations that correspond to them by offering our concrete cooperation in the building of these new nations.
16.	Amflcar Cabral, the great leader of the independence of GuineaBissau, was aware of the anti colonialist will of the Brazilian people. His words are so similar to those we have so often uttered in relation to African peoples under colonial domination that they seem almost to have come from the same mouth. I quote them:
"Our interest" in developing relations of friendship, solidarity and cooperation with Brazil is all the greater as we feel ourselves linked to the Brazilian people by bonds of blood, culture and history, and we ardently desire to establish with Brazil, after the conquest of our independence, broad fraternal relations in all fields, just as we desire them with the people of Portugal, which we never confused with Portuguese colonialism."
17.	The same feeling of brotherhood binds us to Mozambique and Angola, whose independence we want to see completed. We hail the agreement that on 7 September the Portuguese Government concluded with the Frente de Libertagao de Mozambique [FRELIMO]. Little more than a century and a half ago the same date marked the first independence of a former Portuguese colony, and it is Brazil, that former colony, which is here represented and which offers its hand to its African brothers. To Brazil this gesture signifies not just an unbending adherence to the inalienable principle of self-determination. To us, the emergence of African nations to independent life has an additional dimension which allows us to take up again, on an equal footing, the close sharing of life with peoples that have been among the most generous sources of our mode of being.
18.	To the opening up of prospects for the populations in the Territories under Portuguese administration in Africa, there has not been, unfortunately, any corresponding visible progress in respect to areas under colonial domination in other continents. In the same fashion, there still remain forms of subjugation resulting from racial or religious prejudices.
19.	In the United Nations and outside, apartheid has been universally condemned in the name of the most diverse principles. Ethically, it runs directly contrary to the universal values of the human conscience. From the viewpoint of doctrine, it incorporates the most discredited theories of alleged racial superiorities.
20.	When we repudiate apartheid we also repudiate any pretension of the international community wishing to colonize culturally the nations of Africa. Thus, when we rejoice at the emergence to independence of new Portuguese-speaking nations, we are not uttering praise for any cultural supremacy but are simply welcoming the opportunities now open for a broader brotherly understanding by the communities of the same language. For the African Portuguese-speaking nations and for other nations what we want is that they may be authentic in the expression of their own rich and varied cultures. We in Brazil, who owe so much to the different African cultures, can only hope that they may reinvigorate themselves in the climate of freedom offered to them by national independence.
21.	It has been said, and rightly so, that in the history of mankind ours is the first generation upon which has fallen the task not only of making the world but also of preventing the world from being unmade. It is an enormous responsibility for those who, like the great majority of mankind, have such minute means available to them for influencing global decisions which have such a great effect on them.
22.	We stand almost as helpless spectators of the accelerated arms race, which is incessantly pursued under the mantle of protestations of detente at promises of disarmament. The disproportion between the scope of the problem and the measures agreed on for its solution is smaller only than that which exists between the alleged defense justifications and the overwhelming destructive power that has been accumulated already.
23.	More than anything else, it is shocking to see the magnitude of financial and technological resources devoted to arms production, so many times higher than that which would be necessary to reform the present structure of economic inequities and thus to allow men to live in a world free from fear, more unfettered by shame and, above all, more favorable to the expression of its creative potentialities.
24.	There would be reasons, perhaps, to welcome the evolution during recent years from a world in a climate of "cold war" to a world in a climate of detente. We would have more reasons to rejoice if we could see confirmed in the future what seems to be the present evolution of that climate into a virtual entente. It depends in part on ourselves, the countries that seek development, whether such an entente will be made to our benefit or to our prejudice. It is to a certain extent natural that the great Powers should seek such an entente and, above all, for the preservation of the status quo -which, however, would benefit them only in the short run. However, under its shadow, and this is the only benefit which we receive, we who are less strong must seek only to realize a policy of closer and less tense cooperation in the international field. We must utilize this opening in order to obtain a better coordination of the less developed countries in the defence of their interests in economic and social progress.
25.	This evolution has saved us from the spectre of apocalyptic war, which would be the logical consequence of a boundless arms policy. This does not mean that the world has reached the certainty of being able to live in peace and security, a certainty which is the most profound aspiration of the majority of peoples. Many are those who still continue to suffer from the bitterness of armed conflict or who live under the recurrent threat of its intensification. We have to recognize that the contribution made by the countries not directly involved in those conflicts to their solution is precarious. And we have to admit that it is the very terror of total nuclear conflict which feeds or allows the growth of those localized wars.
26.	The question of the Middle East deserves constant and real attention from all of us.
27.	It is surprising—I would even say shocking - to see that the world seems to turn its preoccupations towards the Middle East only when a war crisis occurs in that disturbed region. The set of problems which for so many years have afflicted the peoples of the Middle East should require of the international community a concern to .bring about continuous and creative cooperation. Within that context, if the implementation of Security Council resolution 242 (1967) may indeed constitute one of the possibly indispensable conditions for the development of the solution to the problem, it is also true that that implementation does not exhaust the range of measures essential to the attainment of the greater objectives of peace, security, tranquility, and social and economic development of the countries of the region.
28.	Objection to wars of conquest is a constant factor in the history of Brazil and a norm inscribed in our Constitution. We hold the right to territorial integrity and the obligation of respect for sovereignty to be absolute. Consequently, we believe that withdrawal from the occupied territories is an integral part of the solution to the conflict.
29.	Only those frontiers which have been negotiated and recognized by all for the good of all will be calm. This is the solution which, by bringing them peace and security, will truly serve the countries of the region.
30.	We, the countries of the American continent, are fortunate to have an institutional solution to such problems and we are proud that the security agreement binding us together has determined, for many years now, that all regional conflicts be solved starting from the initial and indispensable assumption that occupying forces are withdrawn from areas under military invasion.
31.	The drama of the Middle East is enlarged and made universal to the extent that it involves human aspects which cannot be ignored. The community of nations must not spare an/ effort, including efforts made in conjunction with the peoples of the Middle East, to ensure that the sufferings of the Palestinian people are alleviated by appropriate measures. It is inhuman to consider that any solution that does not attend to their rights is equitable, and it is an illusion to think that such a solution would be lasting.
32.	We are sure, on the other hand, that a greater effort of international cooperation with the countries of the Middle East in the economic and social fields may provide a decisive contribution to peace. It is gratifying to note that wide prospects seem to be opening up in this direction, and there will arise if all parties, conscious of their growing responsibilities, work with creative imagination and firmness of intention unprecedented modalities for cooperation which will be of great significance to the international community, and especially to the developing countries. Such cooperation, which is in the interest of all countries and all regions, if correctly implemented, may bring about results of extreme importance in the reorientation of the flows of trade, of investments and of financing, correcting the existing distortions which contribute to insecurity and instability in the international field.
33.	Latin America, in its mutual solidarity, has a clear conception of the challenge that the present crisis represents for each one of our countries. This challenge does not frighten us; rather, it stimulates us to redouble internally, within each country, the efforts needed to accelerate national progress, and to expand, in the external field, forms of cooperation to achieve common objectives resulting from the convergence of our national interests.
34.	One of the characteristics of the time in which we are living is the growing command that developing countries are assuming over their natural resources. This evolution is allowing those countries to reduce their excessive dependence on the economies of the developed countries and better to orientate their own economic growth. It also opens up unprecedented opportunities for cooperation among developing countries.
35.	In Latin America, an awareness of the importance of this process is visibly increasing. The full use of natural resources in Latin American countries is fundamental to the acceleration of the growth of the region and may become a relevant Latin American contribution to the alleviation of the world crises of energy, raw materials and food. At the same time, the strong cultural and political solidarity that binds together the countries of Latin America, also makes joint endeavors in the economic field ever more viable. Thus we see ever-growing possibilities of cooperation in the use of natural resources common to or shared by more than one country. The. novelty of this form of cooperation, at least on the scale on which it is being developed in Latin America, has not yet permitted a general understanding of its potential or of the problems it involves. I consider it important to bring before the international community my country's point of view on these questions.
36.	Brazil considers that the free use and exploitation of the natural resources in its territory is a right inherent in the sovereignty of the State. Such a right cannot brook restrictions. In the case of resources which are, by nature, not static and which flow through the territory of more than one country, that right remains unalterable, those restrictions alone being acceptable that result from the obligation not to cause significant or permanent damage to the exploitation by other countries of the natural resources in their territories. To subordinate the sovereign utilization of our own natural resources to consultations of a.suspensive nature would be to introduce an intolerable disruption in international order, with the result of making the right that we were trying to preside a mere "dead letter". The Brazilian Government, which does not refuse to make use of or to resort to consultation between Governments in this as in any other matter, and which has resorted to this method of procedure frequently in the past, cannot 'accept the perversion of the cooperative function of consultation by questioning the sovereignty of States. For this reason we think it is our duty to awaken the consciences of Governments to the implications of principles of consultation that would injure the sovereign right of countries to use their natural resources, and that, though seemingly constructive, would be potentially disruptive to the international order, which it is our aim to preserve, and an impediment to the material progress of nations, which it is our objective to stimulate. We should all be aware that natural resources, the use of which it is intended to regulate in opposition to the sovereign decisions of territorial Governments, do not flow over ground only. There are those that flow beneath the ground, as there are those that flow in the territorial sea. The characteristics of certain resources must be the motive for responsible behavior on the part of those who use them, rather than for hindering their use and thus benefiting no party at all.
37.	We are experiencing all these problems in Latin America and we are seeking solutions to them based on the principles of harmony of interests, peaceful understanding and enlightened cooperation, principles that this Organization has established as the foundations of international life. If I bring to this rostrum the example of Latin America, it is because I sincerely believe that it constitutes a positive contribution to the realization of the ideals of the United Nations.
38.	My reflections have barely touched on some items of the agenda for the present session. The reason is that I have tried to confine myself to an enunciation of Brazil's. position on questions that belong to the agenda of mankind more than to the agenda of the Assembly, and on the set of fundamental problems, the solution of which will determine the shape of the coming decades.
39.	I have chosen to concern myself with those problems that are more closely connected with the aspirations of liberty, human dignity, justice, progress and peace. On many of these questions the international community has made considerable progress. On others, the results obtained have been imperceptible. Nevertheless, there is no reason for dismay. The severity of the problems should constitute for all of us not a reason for disenchantment, but an incentive to redoubled efforts, creative imagination and fidelity to the purposes and principles upon which this Organization of sovereign States was built.
